Citation Nr: 1638970	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Education Center


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code, to include entitlement to special restorative training.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to November 1994.  He died in November 2006.  The appellant in this case is the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2015, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The appellant was enrolled in a program for independent living skills at Pepin Transitional Academy in Tampa, Florida.

2.  Pepin Transitional Academy is not approved as a VA-approved institution.


CONCLUSION OF LAW

The appellant has no legal entitlement to education benefits under Chapter 35 (DEA) for tuition paid for Pepin Transitional Academy.  38 U.S.C.A. §§ 3500-3566 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.4200, 21.4250 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Chapter 35 Dependents' Educational Assistance benefits are available to a child of a veteran if the eligibility criteria are met.  An eligible person is defined at 38 U.S.C.A. § 3501 (a)(1)(A) and 38 C.F.R. § 21.3021 (a)(1), as the child of a veteran who has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated remained in effect.

The facts are not in dispute.  The Veteran died in November 2006.  In an April 2007 rating decision, VA granted service connection for the cause of the Veteran's death with basic eligibility for Chapter 35 DEA benefits.

In September 2013, VA received the appellant's application for Chapter 35 DEA benefits to attend Pepin Transitional Academy in Tampa, Florida, for a program of independent living skills.

In an October 2013 letter, VA advised the appellant that although he was eligible for the DEA program, benefits to attend the Pepin Transitional Academy could not be paid as the institution was not approved for VA purposes.

A course of education, including the class schedules of a resident course (other than a flight course) not leading to a standard college degree, offered by a school must be approved by the State approving agency for the State in which the school is located, or by the State approving agency which has appropriate approval authority, or, where appropriate, by VA.  38 C.F.R. § 21.4250 (a) (2015).

As the appellant attended a program at an institution not recognized by the State approving agency, via VA's WEAMS database, as an approved educational institution or program, the Board concludes that the RO was correct in determining that the appellant is not entitled to reimbursement.

The appellant asserts that although Pepin Transitional Academy was not approved for VA purposes, the program he attended at Pepin Transitional Academy met VA's criteria for "specialized restorative training."  In support of his contentions, the appellant submitted multiple psychological evaluation reports indicating that he had been diagnosed as having Tourette's Disorder, a mild intellectual disability, and obsessive-compulsive disorder with poor insight.  He also submitted a March 2014 letter from the Florida Department of Education advising him that he was eligible to receive services from the Florida Division of Vocational Rehabilitation as a Category 1 recipient,( i.e., the category for the most significantly disabled individuals).  He was advised that due to lack of resources, he had been placed on a waiting list. 

The applicable legal criteria for approval of courses of education under Chapter 35 for Dependents' Educational Assistance provide that an eligible person shall receive VA educational benefits while enrolled in a course of education only if (1) the course is approved by the State approving agency for the State where such educational institution is located, or by the Secretary of VA or (2) the course is approved for specialized restorative training to overcome or lessen the effects of a manifest physical or mental disability.  38 U.S.C.A. § 3672 (West 2014).

Based on the appellant's request for specialized restorative training, in April 2014, the RO forwarded the matter to a VA vocational rehabilitation counselor for evaluation.  The appellant was notified of the date and time.  (See March 2016 Letter to Appellant).  He had a psychological evaluation completed in January 2016.  

The VA vocational rehabilitation counselor stated that she contacted that State Approving Agency, and they have documented that Pepin Academy cannot be approved for Chapter 35 services.  The VRP assessed if there were needs or services unmet and suggestions that should be made for the future.  Their recommendations were the following: "1) Based on the data and level of functioning, it [was] not likely his level of vocational functioning would be increased solely based on short-term training; 2) For his vocational functioning to be optimized, he would likely need a position that consists of simple, repetitive tasks.  In addition to that, he would likely need close, long-term supervision; 3) For positions that do consist of simple, repetitive tasks (with long-term supervision provided), training could be sufficient to teach those specific tasks."  The counselor also noted that the dependent was "currently employed at a car wash, where the work [was] closely supervised and repetitive in nature.  It seems this employment [was] the best fit and [was] appropriate given aptitudes, interests, and abilities."  (See July 2016 Notification Letter).

In sum, entitlement to Dependents' Educational Assistance (DEA) for Pepin Transitional Academy and specialized restorative training under Chapter 35 are denied.

The Board recognizes the appellant has expressed his sincere belief in entitlement to these benefits.  However, VA is bound by the applicable law and regulations, and the Board has no authority to approve payment of benefits in cases where an educational institution was not approved by the appropriate agency.

Since the school was not approved for VA purposes and not part of an approved program of education, regrettably, payment may not be made for any enrollment at Pepin Transitional Academy.  Where the law is dispositive, the claim must be denied because of the absence of legal merit or legal basis for allowance of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DEA under Chapter 35, Title 38, United States Code, to include entitlement to special restorative training is denied.




____________________________________________
B.W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


